 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made and entered into as of
February 10, 2009 (the “Effective Date”), by and between Multimedia Games, Inc.,
a Delaware corporation (the “Company”), and Adam Chibib, an individual
(“Executive”).
 
RECITALS
 
WHEREAS, the Company desires to hire Executive and Executive desires to become
employed by the Company; and
 
WHEREAS, the Company and Executive have determined that it is in their
respective best interests to enter into this Agreement to govern the employment
relationship on the terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.             EMPLOYMENT TERMS AND DUTIES
 
1.1               Employment.  The Company hereby employs Executive, and
Executive hereby accepts employment by the Company, upon the terms and
conditions set forth in this Agreement.
 
1.2               Duties.  Executive shall serve as Senior Vice President and
Chief Financial Officer and shall report directly to the Company’s Chief
Executive Officer.  Executive shall have the authority, and perform the duties
customarily associated with his titles and offices together with such additional
duties as may from time to time be assigned by the Chief Executive
Officer.  During the term of Executive’s employment hereunder, Executive shall
devote his full working time and efforts to the performance of his duties and
the furtherance of the interests of the Company and shall not be otherwise
employed or engaged.
 
1.3               Term.  Subject to the provisions of Section 1.6 below, the
term of employment of Executive under this Agreement shall commence on the
Effective Date and shall continue until terminated by either party (the
“Employment Term”).  Upon termination of this Agreement, this Agreement shall
expire and have no further effect, except as otherwise provided in Section 5.5
below.
 
1

--------------------------------------------------------------------------------


1.4          Compensation and Benefits.
 
1.4.1           Base Salary.  In consideration of the services rendered to the
Company hereunder by Executive and Executive’s covenants hereunder and in the
Company’s Agreement Regarding Proprietary Developments, Confidential Information
and Non-Solicitation attached hereto as Exhibit A (the “Proprietary Agreement”),
during the Employment Term, the Company shall pay Executive a salary at the
annual rate of $250,000.00 (the “Base Salary”), less statutory and other
authorized deductions and withholdings, payable in accordance with the Company’s
regular payroll practices.  The Chief Executive Officer will review the Base
Salary annually.
 
1.4.2           Target Bonus.  Executive shall receive an annual bonus equal to
60% of Executive’s then current Base Salary (the “Target Bonus”) upon
achievement of bonus plan performance targets then in effect as approved by the
Chief Executive Officer, which bonus may be as much as 100% of Executive’s then
current Base Salary for overachievement against said targets.  Any bonus payment
shall be less statutory and other authorized deductions and withholdings and
payable at the times when other management bonuses are paid; provided, however,
that such Target Bonus shall be paid before the latter of: (i) the 15th day of
the third calendar month following the calendar year that the Target Bonus is
earned; or (ii) the 15th day of the third calendar month following the end of
the fiscal year of the Company that the Target Bonus is earned.
 
1.4.3           Discretionary Bonus.  Beginning April 1, 2009, Executive shall
also be eligible for a separate discretionary bonus in an amount up to but not
exceeding $20,000 per quarter (less statutory and other authorized deductions
and withholdings), based upon criteria for quarterly objectives as set by the
Chief Executive Officer.
 
1.4.4           Sign-On Bonus.  Executive shall receive a sign-on bonus of
$15,000 (less statutory and other authorized deductions and withholdings)
payable on the Effective Date.
 
1.4.5           Benefits Package; Vacation; Business Expenses.  As an employee
of the Company, Executive will be eligible to enroll in the Company’s benefit
programs (including short and long term disability plans and reasonable
Directors’ and Officers’ coverage) as they are established from time to time for
senior-level executive employees.  Executive shall not be eligible for Company
holidays and paid vacation as set forth in the Company’s then current policies
for senior-level executive employees.
 
1.5           Stock Grant and Stock Option.  Upon the Effective Date, Executive
will be granted one or more options (collectively, the “Option”) to purchase
250,000 shares of the Company’s Common Stock.  Such Option will be granted
pursuant to the Company’s 2008 Employment Inducement Award Plan (the “Plan”).
The exercise price for the Option shall be equal to the fair market value of the
Company’s Common Stock on the date of grant of such Option. The Option will be
immediately exercisable, but the Option shares initially will be unvested and
will vest 25% after one year, and will continue to vest over three years in
equal quarterly installments during each of the following three years.  The Plan
documents shall provide that, in the event that, within one year after a Change
of Control, either (i) Executive is terminated Without Cause pursuant to Section
1.6.4, or (ii) Executive resigns for Good Reason pursuant to Section 1.7.2,
Executive shall acquire a vested interest in, and the Company's repurchase
rights shall terminate with respect to all unvested Option shares covered by the
Option.  In the event Executive is terminated for any reason, then such
termination shall not affect in any manner Executive's right to receive or
exercise the options which have vested as of the date of termination pursuant to
the provisions of this Agreement.  The terms of the Option will be as set forth
in the Plan documents.  The Company will promptly prepare and file a
registration statement on Form S-8 with respect to the Plan, and shall maintain
the effectiveness of such registration statement during the term of the Plan.
 
2

--------------------------------------------------------------------------------


For purposes of this Agreement, a “Change of Control” shall mean: (a) the
consummation of a merger, consolidation or reorganization approved by the
Company’s stockholders, unless securities representing more than 50% of the
total combined voting power of  the outstanding voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company's outstanding voting securities immediately prior
to such transaction; or (b) the sale, transfer or other disposition of all or
substantially all of the Company's assets as an entirety or substantially as an
entirety to any person, entity or group of persons acting in concert other than
a sale, transfer or disposition to an entity, at least 50% of the combined
voting power of the voting securities of which is owned by the Company or by
stockholders of the Company in substantially the same proportion as their
ownership of the Company immediately prior to such sale; or (c) any transaction
or series of related transactions within a period of 12 months pursuant to which
any person or any group of persons comprising a "group" within the meaning of
Rule 13d-5(b)(1) under the Securities Exchange Act of 1934, as amended (other
than the Company or a person that, prior to such transaction or series of
related transactions, directly or indirectly controls, is controlled by or is
under common control with, the Company) acquires (other than directly from the
Company) beneficial ownership (within the meaning of Rule l3d-3 of the
Securities Exchange Act of 1934, as amended) of securities possessing more than
35% of the total combined voting power of the Company's securities outstanding
immediately after the consummation of such transaction or series of related
transactions.
 
1.6           Termination.  Executive’s employment and this Agreement (except as
otherwise provided hereunder) shall terminate upon the occurrence of any of the
following, at the time set forth therefor (the time of any such termination
being the “Termination Date”):
 
1.6.1           Death or Disability.  Immediately upon the death of Executive or
in the event that Executive has ceased to be able to perform the essential
functions of his duties, with or without reasonable accommodation, for a period
of not less than 180 days, due to a mental or physical illness or incapacity; as
determined in the good faith judgment of the Chief Executive Officer and
confirmed by the opinion of an independent medical physician (“Disability”)
(termination pursuant to this Section 1.6.1 being referred to herein as
termination for “Death or Disability”); or
 
1.6.2           Voluntary Termination.  Thirty (30) days following Executive’s
written notice to the Company of termination of employment; provided, however,
that the Company may waive all or a portion of the thirty (30) days’ notice and
accelerate the effective date of such termination (and the Termination Date)
(termination pursuant to this Section 1.6.2 being referred to herein as
“Voluntary” termination); or
 
1.6.3           Termination For Cause.  Immediately following notice of
termination for Cause given by the Company.  As used herein, “Cause” means
termination based on any one of the following, as determined in good faith by
the Board of Directors: (i) any intentional act of misconduct or dishonesty by
Executive in the performance of his duties under the Agreement; (ii) any willful
failure or refusal by Executive to attend to his duties under this Agreement;
(iii) any material breach of this Agreement; (iv) Executive’s conviction of or
plea of “guilty” or “no contest” to any crime constituting a felony or a
misdemeanor involving theft, embezzlement, dishonesty, or moral turpitude; or
(v) Executive’s unsatisfactory performance of his duties as determined by the
Chief Executive Officer and failure of Executive to improve such performance in
the reasonable judgment of the Chief Executive Officer following the thirty
(30)-day period after Executive is provided written notice of such
unsatisfactory performance.  In the event that the Chief Executive Officer
believes that an event has occurred that would constitute a termination for
Cause pursuant to clauses (i), (ii) or (iii), prior to terminating Executive,
the Chief Executive Officer will notify Executive of such belief in writing,
including an explanation of the concern, and Executive will have thirty (30)
days to address the concern to the Chief Executive Officer’s satisfaction prior
to the effectiveness of the termination; provided that the Chief Executive
Officer may instruct Executive to take a paid leave of absence during such
period.
 
3

--------------------------------------------------------------------------------


1.6.4           Termination Without Cause.  Notwithstanding any other provisions
contained herein, including, but not limited to Section 1.3 above, the Company
may terminate Executive’s employment following a thirty (30) day written notice
of termination without Cause given by the Company as approved by the Board of
Directors (termination pursuant to this Section 1.6.4 being referred to herein
as termination “Without Cause”).
 
1.6.5           Other Remedies.  Termination pursuant to Section 1.6.3 above
shall be in addition to and without prejudice to any other right or remedy to
which the Company may be entitled at law, in equity, or under this Agreement.
 
1.7           Severance and Termination.
 
1.7.1           Voluntary Termination, Termination for Cause, Termination for
Death or Disability.  In the case of a termination of Executive’s employment
hereunder for Death or Disability in accordance with Section 1.6.1 above, or
Executive’s Voluntary termination of employment hereunder in accordance with
Section 1.6.2 above, or a termination of Executive’s employment hereunder for
Cause in accordance with Section 1.6.3 above, (i) Executive shall not be
entitled to receive payment of, and the Company shall have no obligation to pay,
any severance or similar compensation attributable to such termination, other
than Base Salary earned but unpaid, accrued but unused vacation to the extent
required by the Company’s policies, vested benefits under any employee benefit
plan, and any unreimbursed expenses pursuant to Section 1.4.3 or 1.4.4 hereof
incurred by Executive as of the Termination Date, and (ii) the Company’s other
obligations under this Agreement shall immediately cease.
 
1.7.2           Termination Without Cause; Resignation for Good Reason.  Subject
to the provisions set forth in Section 1.7.3, in the case of a termination of
Executive’s employment hereunder  Without Cause in accordance with Section 1.6.4
above, or Executive’s resignation with Good Reason, the Company (i) shall pay
Executive (A) in the event that the Termination takes place one year from the
Effective Date, one year of Base Salary continuation (to be paid in accordance
with the Company’s normal payroll practices), any unpaid amounts associated with
Executives Discretionary Bonus and Target Bonus (Target Bonus to be paid at the
end of the year within the time set forth in Section 1.4.2), subject to the tax
withholding specified in Section 1.4.1 above or (B) in the event that the
Termination takes place two years from the Effective Date, two years of Base
Salary continuation (to be paid in accordance with the Company’s normal payroll
practices) and two years of Target Bonus (Target Bonuses to be paid at the end
of each year within the time set forth in Section 1.4.2); such payments must not
however extend beyond the second taxable year of the Executive following the
taxable year in which the termination of employment occurred; and (ii) if
Executive elects to continue health coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), for a period up to one year after the
termination, the Company will pay Executive’s premiums, in an amount sufficient
to maintain the level of health benefits in effect on Executive’s last day of
employment.  Further, subject to the provisions set forth in Section 1.7.3, in
the event that there is a Change of Control and within one year after the
closing of the Change of Control, Executive is terminated Without Cause or
resigns for Good Reason, (i) the Company shall pay Executive a lump sum equal to
two years of Base Salary continuation and two years of Target Bonus, such lump
sum payment must be made within 60 days of such termination of employment; (ii)
if Executive elects to continue health coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), for a period up to one year after the
termination, the Company will pay Executive’s premiums, in an amount sufficient
to maintain the level of health benefits in effect on Executive’s last day of
employment; and (iii) the Option will immediately vest as set forth in Section
1.5.
 
4

--------------------------------------------------------------------------------


For purposes of this Agreement, “Good Reason” means the occurrence of any of the
following:  (i) the assignment to Executive of duties materially inconsistent
with his status as Chief Financial Officer of the Company or a material adverse
alternation in the nature or status of his responsibilities, duties or
authority; (ii) a material reduction by the Company in Executive’s then Base
Salary or Target Bonus, a material reduction in other benefits, or the failure
by the Company to pay Executive any material portion of his current compensation
when due; (iii) a requirement that Executive report to a primary work location
that is more than 50 miles from the Company’s current location in Austin, Texas;
or (iv) the failure of the Executive and a successor company to reach a mutually
agreeable employment agreement, so long as Executive is willing and able to
execute a new contract that substantially provides similar terms and conditions
to this Agreement.  Notwithstanding the foregoing, Executive’s resignation shall
not be treated as a resignation for Good Reason unless (a) Executive notifies
the Company in writing of a condition constituting Good Reason within forty-five
(45) days following Executive’s becoming aware of such condition; (b) the
Company fails to remedy such condition within thirty (30) days following such
written notice (the “Remedy Period”); and (c) Executive resigns within thirty
(30) days following the expiration of the Remedy Period.  In addition the
termination must occur within two years of the occurrence of one of the above
enumerated events.  Further, in the event that Executive resigns for Good Reason
and within two years from such date accepts employment with the Company, any
acquirer or successor to the Company’s business or any affiliate parent or
subsidiary of either the Company or its successor, then the Executive will
forfeit any right to severance payments hereunder and will reimburse the Company
for the full amount of such payments received by Executive within thirty (30)
days of accepting such employment.  Notwithstanding the previous sentence, if
such payments are deemed Deferred Compensation, then such payments shall only be
forfeited to the extent allowed by Section 409A.
 
1.7.3           Severance Conditioned on Release of Claims.  The Company’s
obligation to provide Executive with the severance benefits set forth in Section
1.7.2 is contingent upon Executive’s execution of a mutual release of claims
satisfactory to the Company.  Such release will not contain any non-competition
period or otherwise restrict Executive's future employment opportunity and will
not affect Executive’s continuing obligations to the Company under the
Proprietary Agreement.
 
 
2.    
PROTECTION OF COMPANY’S PROPRIETARY INFORMATION AND INVENTIONS; NON-COMPETITION

 
2.1.1           Proprietary Agreement.  This Agreement, and Executive’s
employment hereunder, is contingent upon Executive’s execution of the
Proprietary Agreement, effective contemporaneously with the execution of this
Agreement.  The Proprietary Agreement survives the termination of this
Agreement, the Employment Term and/or Executive’s employment with the Company.
Non-Competition.
 
2.1.2           Consideration For Promise To Refrain From Competing.  Executive
agrees that Executive’s services are special and unique, that the Company’s
disclosure of confidential, proprietary information and specialized training and
knowledge to Executive, and that Executive’s level of compensation and benefits,
including the amount of severance as set forth in Section 1.7 hereof, are partly
in consideration of Executive not competing with the Company following the
termination of his employment.  Also, the Company promises to provide Executive
with proprietary and confidential information to which Executive has not had
access (including without limitation information developed and presented in
Board of Director meetings).  Executive acknowledges that such consideration
(including without limitation the Company’s promise to provide Executive access
to proprietary and confidential information made in this section) is adequate
for Executive’s promises contained within this Section 2.
 
5

--------------------------------------------------------------------------------


2.1.3           Promise To Refrain From Competing.  Executive understands and
agrees that the Company’s need for Executive’s promise not to compete with the
Company is based on the following:  (i) the Company has expended, and will
continue to expend, substantial time, money and effort in developing its
proprietary information; (ii) Executive will in the course of Executive’s
employment develop, be personally entrusted with and exposed to the Company’s
proprietary information; (iii) the Company is engaged in the highly insular and
competitive gaming technology industry; (iv) the Company provides products and
services nationally and internationally; and (v) the Company will suffer great
loss and irreparable harm if Executive were to enter into competition with the
Company.  Therefore, in exchange for the consideration described in
Section 2.1.2 above, Executive agrees that during Executive’s employment with
the Company, and for one (1) year following the effective date of the
termination of Executive’s employment with the Company for any reason (such one
(1) year period to be increased to two (2) years in the event Executive becomes
entitled to two year’s Base Salary and Target Bonus as severance pursuant to
Section 1.7.2(i)(B) hereof or otherwise) (the “Covenant Period”), Executive will
not either directly or indirectly, whether as an owner, director, officer,
manager, consultant, agent or employee:  (i) work for or provide services or
assistance to a competitor of the Company as of the date of termination of
employment, which is defined to include those entities or persons primarily
engaged in the business of developing, marketing, selling and supporting
technology to or for gaming businesses in which, as of the date of termination
of employment, the Company engages or in which the Company has an actual
intention, as evidenced by the Company’s written business plans to engage, in
any country in which the Company does business as of the date of termination of
employment (the “Restricted Business”); or (ii) make or hold any investment in
any Restricted Business, whether such investment be by way of loan, purchase of
stock or otherwise, provided that there shall be excluded from the foregoing the
ownership of not more than 1% of the listed or traded stock of any publicly held
corporation.  For purposes of this Section 2.1.3, the term “Company” shall mean
and include the Company, any subsidiary or affiliate of the Company, and any
successor to the business of the Company (by merger, consolidation, sale of
assets or stock or otherwise).  For purposes of clarification and not
limitation, casinos or gaming operations that are not primarily engaged in the
business of developing, marketing, selling and supporting technology to or for
gaming businesses shall not be Restricted Businesses hereunder.
 
2.1.4           Reasonableness of Restrictions.  Executive represents and agrees
that the restrictions on competition, as to time, geographic area, and scope of
activity, required by this Section 2 are reasonable, do not impose a greater
restraint than is necessary to protect the goodwill and business interests of
the Company, and are not unduly burdensome to Executive.  Executive expressly
acknowledges that the Company competes on an international basis and that the
geographical scope of these limitations is reasonable and necessary for the
protection of the Company’s trade secrets and other confidential and proprietary
information.  Executive further agrees that these restrictions allow Executive
an adequate number and variety of employment alternatives, based on Executive’s
varied skills and abilities.  Executive represents that Executive is willing and
able to compete in other employment not prohibited by this Agreement.
 
2.1.5           Reformation if Necessary.  In the event a court of competent
jurisdiction determines that the geographic area, duration, or scope of activity
of any restriction under this Section 2 and its subsections is unenforceable,
the restrictions under this section and its subsections shall not be terminated
but shall be reformed and modified to the extent required to render them valid
and enforceable.
 
2.1.6           Early Termination of Covenant Period.  Beginning six (6) months
after the beginning of the Covenant Period, Executive may, upon thirty (30)
days’ written notice to the Company, elect to forego and forfeit any claim to
any unpaid severance benefits pursuant to Section 1.7.2 above and, subject to
and conditioned upon such notice and written election by Executive, Executive
will, effective upon the date of such notice, be released from any remaining
obligations under this Section 2, and this Section shall be of no further force
and effect.
 
6

--------------------------------------------------------------------------------




3.             REPRESENTATIONS AND WARRANTIES BY EXECUTIVE
 
Executive represents and warrants to the Company that (i) this Agreement is
valid and binding upon and enforceable against him in accordance with its terms;
(ii) Executive is not bound by or subject to any contractual or other obligation
that would be violated by his execution or performance of this Agreement,
including, but not limited to, any non-competition agreement presently in
effect; and (iii) Executive is not subject to any pending or, to Executive’s
knowledge, threatened claim, action, judgment, order, or investigation that
could adversely affect his ability to perform his obligations under this
Agreement or the business reputation of the Company.  Executive has not entered
into, and agrees that he will not enter into, any agreement either written or
oral in conflict herewith.
 
4.             TAXES
 
4.1           Section 4999.
 
4.1.1           Gross-Up Payment Amount.  In the event it shall be determined
that any payment or distribution by the Company to or for the benefit of
Executive, whether paid, payable, distributed or distributable pursuant to this
Agreement (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision) or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are collectively referred to in this Agreement as
the “Excise Tax”), then Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after the payment by
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including any Excise Tax, imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.
 
4.1.2           Determinations.  Subject to the provisions of Section 4.1.3, all
determinations required to be made under this Section 4, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by an accounting firm reasonably selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations to both the Company
and Executive within 45 days of the receipt of written notice from Executive
that there has been a Payment, or such earlier time as is requested by the
Company.  Any Gross-Up Payment, as determined pursuant to this Section 4, shall
be paid by the Company to Executive within thirty (30) days of the receipt of
the Accounting Firm’s determination.  Any determination by the Accounting Firm
shall be binding upon the Company and Executive. As a result of the possible
uncertainty in application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments will not have been made by the Company that should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Section 4.1.3 and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.
 
7

--------------------------------------------------------------------------------


4.1.3           IRS Claims.  Executive shall notify the Company in writing of
any claim by the Internal Revenue Service (the “IRS”) that, if successful, would
require the payment by the Company of the Gross-Up Payment. Such notification
shall be given as soon as practicable but no later than thirty (30) days after
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is to be paid.
Executive shall not pay such claim prior to the expiration of the 60-day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall: (i) give the Company any information reasonably requested by the Company
relating to such claim; (ii) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney selected by the Company and reasonably acceptable to
Executive; (iii) cooperate with the Company in good faith in order effectively
to contest such claim; and (iv) permit the Company to participate in any
proceedings relating to such claim. The Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct Executive to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts as the Company shall
determine.
 
4.1.4           Refunds.  If, after receipt by Executive of an amount advanced
by the Company, Executive becomes entitled to receive any refund with respect to
such claim, Executive shall promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).
 
4.2.          Section 409A.  Notwithstanding any inconsistent provision of this
Agreement, to the extent the Company determines in good faith that (a) one or
more of the payments or benefits received or to be received by Executive
pursuant to this Agreement in connection with Executive’s termination of
employment would constitute deferred compensation subject to the rules of
Section 409A of the Code (“Section 409A”) and (b) Executive is a “specified
employee” under Section 409A, then only to the extent required to avoid
Executive’s incurrence of any additional tax or interest under Section 409A,
such payment or benefit will be delayed until the earliest date following
Executive’s “separation from service” within the meaning of Section 409A which
will permit Executive to avoid such additional tax or interest.  The Company and
Executive agree to negotiate in good faith to reform any provisions of this
Agreement to maintain to the maximum extent practicable the original intent of
the applicable provisions without violating the provisions of Section 409A, if
the Company deems such reformation necessary or advisable pursuant to guidance
under Section 409A to avoid the incurrence of any such interest and
penalties.  Such reformation shall not result in a reduction of the aggregate
amount of payments or benefits under this Agreement.  Any payments under this
Agreement that are deemed subject to Section 409A shall be subject to the
following terms and provisions:
 
4.2.1             Nonassignability.  The Executive, nor any other person shall
have the right to commute, sell, assign, transfer, pledge, anticipate, mortgage,
or otherwise encumber, transfer, hypothecate, alienate, or convey in advance of
actual receipt, the amounts, if any, payable under this Agreement that are
deemed under
 
8

--------------------------------------------------------------------------------


Section 409A to be “deferred compensation” (“Deferred Compensation”), or any
part thereof, and all rights to such payments are expressly declared to be,
unassignable and non-transferable.  Subject to Section 4.2.3 below, no part of
the amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment, or sequestration for the payments of debts, judgments,
alimony or separate maintenance owed by Executive or any other person, be
transferable by operation of law in the event of a Executive’s or any other
person’s bankruptcy or insolvency, or be transferable to a spouse as a result of
a property settlement or otherwise.  Any purported assignment, encumbrance or
transfer of any nature before actual receipt shall be null and void.
 
4.2.2             No Suspension of Severance.  Once the deferred compensation
payments commence, such payments shall continue to be made, except as otherwise
permitted under Section 409A.
 
4.2.3             Set-Off.  Notwithstanding any provision herein or any
agreement to the contrary, the Company shall not have any right to offset
against any Deferred Compensation benefits payable under this Agreement until
such benefit is distributable to Executive or his/her beneficiary or as
otherwise allowed under Section 409A.
 
4.2.4             Acceleration of Benefits.  The Company may not accelerate any
Deferred Compensation benefits.  Notwithstanding the previous sentence, the
Company may permit any acceleration that is allowed under Section 409A.
 
4.2.5             Compliance with Section 409A.  The provisions of this
Agreement shall be interpreted and administered consistent with Section 409A,
Treasury Regulations and other applicable guidance issued under Section 409A and
shall incorporate the terms and provisions required by Section 409A.  If any
provision herein would cause noncompliance with Section 409A, such provision
shall be disregarded and this Employment Agreement shall be construed and
administered as if such provision were not a part of this Employment Agreement.
 
5.            MISCELLANEOUS
 
5.1           Notices. All notices, requests, and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally against written receipt or mailed (postage prepaid by certified or
registered mail, return receipt requested) or by overnight courier to the
parties at the following addresses:
 
If to Executive, to:
 
Adam Chibib
401 Brandon Way
Austin, Texas 78733


 
If to the Company, to:
 
Multimedia Games, Inc.
206 Wild Basin Rd
Bldg B, Suite 400
Austin, Texas 78746
Attention: Chief Executive Officer


All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 5.1, be deemed given upon
delivery, and (ii) if delivered by mail or overnight courier in the manner
described above to the address as provided in this Section 5.1, be deemed given
upon receipt.  Any party from time to time may change its address or other
information for the purpose of notices to that party by giving written notice
specifying such change to the other parties hereto.
 
9

--------------------------------------------------------------------------------


5.2           Authorization to be Employed. This Agreement, and Executive’s
employment hereunder, is subject to Executive providing the Company with legally
required proof of Executive’s authorization to be employed in the United States
of America.
 
5.3           Indemnification Agreement.  The Company and Executive shall enter
into an Indemnification Agreement in substantially the form attached hereto as
Exhibit C.
 
5.4           Entire Agreement.  This Agreement, and the documents referenced
herein, supersede all prior discussions and agreements among the parties with
respect to the subject matter hereof, and contains the sole and entire agreement
between the parties hereto with respect thereto.
 
5.5           Survival. The respective rights and obligations of the parties
that require performance following expiration or termination of this Agreement,
including but not limited to Sections 1.5, 1.7.2, 1.7.3, 2, 4 and 5, shall
survive the expiration or termination of this Agreement, the Employment Term
and/or Executive’s employment with the Company.
 
5.6           Waiver.  Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition.  No waiver by any
party hereto of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.  All remedies,
either under this Agreement or by law or otherwise afforded, will be cumulative
and not alternative.
 
5.7           Amendment.  This Agreement may be amended, supplemented, or
modified only by a written instrument duly executed by or on behalf of each
party hereto.
 
5.8           Attorney’s Fees.  In the event of any litigation arising from or
relating to this Agreement, the prevailing party in such litigation proceedings
shall be entitled to recover from the non-prevailing party the prevailing
party’s reasonable costs and attorney’s fees, in addition to all other legal or
equitable remedies to which it may otherwise be entitled.  In addition, the
Company shall pay Executive’s reasonable attorneys’ fees, not to exceed
$5,000.00, incurred in connection the negotiation of this Agreement.
 
5.9           No Third Party Beneficiary.  The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and the
Company’s successors and assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other person.
 
5.10         No Assignment; Binding Effect.  This Agreement and its obligations
may not be assigned by either the Company or Executive.
 
5.11         Headings.  The headings used in this Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.
 
5.12         Severability.  The Company and Executive intend all provisions of
this Agreement to be enforced to the fullest extent permitted by law.
Accordingly, if a court of competent jurisdiction determines that the scope
and/or operation of any provision of this Agreement is too broad to be enforced
as written, the Company and Executive intend that the court should reform such
provision to such narrower scope and/or operation as it determines to be
enforceable.  If, however, any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future law, and not subject
to reformation, then (i) such provision shall be fully severable, (ii) this
Agreement shall be construed and enforced as if such provision was never a part
of this Agreement, and (iii) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by illegal, invalid,
or unenforceable provisions or by their severance.
 
10

--------------------------------------------------------------------------------


5.13         Governing Law; Arbitration.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO
CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.  IN THE EVENT OF ANY DISPUTE ARISING UNDER THIS
AGREEMENT THAT CANNOT BE RESOLVED BETWEEN THE PARTIES, THE SAME SHALL BE
SUBMITTED TO FINAL AND BINDING ARBITRATION BEFORE A SINGLE ARBITRATOR OF THE
AMERICAN ARBITRATION ASSOCIATION'S PANEL OF COMMERCIAL ARBITRATORS, WHO SHALL BE
CHOSEN BY AGREEMENT OF THE PARTIES.  IF THE PARTIES CANNOT AGREE, THEN EACH
PARTY SHALL NOMINATE AN ARBITRATOR AND EACH OF THE TWO NOMINEES SHALL SELECT A
THIRD ARBITRATOR TO SO SERVE.  THE COMPANY HEREBY AGREES TO BE FULLY RESPONSIBLE
FOR ALL COSTS ASSOCIATED WITH THE ADMINISTRATION OF THE ARBITRATION, INCLUDING
ANY AND ALL FILING OR OTHER FEES CHARGED BY THE AMERICAN ARBITRATION ASSOCIATION
AND ANY FEES CHARGED BY THE ARBITRATOR.  THIS PROVISION AND ANY ARBITRATION
AWARD ISSUED PURSUANT TO THIS PROVISION MAY BE ENFORCED BY ANY COURT OF
COMPETENT JURISDICTION.  THE ARBITRATION SHALL TAKE PLACE IN AUSTIN, TEXAS
UNLESS OTHERWISE MUTUALLY AGREED BY THE PARTIES.
 
5.14         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
[Signature Page To Employment Agreement Follows]
 
11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date first written above.
 



 
“COMPANY”
     
MULTIMEDIA GAMES, INC.
           
By:
/s/ Anthony Sanfilippo
   
Anthony Sanfilippo
   
Chief Executive Officer








 
“EXECUTIVE”
     
ADAM CHIBIB
         
/s/ Adam D. Chibib
 
Executive’s Signature
   

 
12

--------------------------------------------------------------------------------

